DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are currently pending in the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 8,353,886 to Bester, Jr. et al. (hereinafter “Bester”).
In regards to claim 1, Bester discloses an extension tube (10), comprising a tubular body (Para. 19) with an inlet opening (14), an outlet opening (16) and an internal lumen extending between said inlet opening and 5said outlet opening (Para. 19 central passage), said tubular body comprising at least a first layer (Para. 28), said first layer including natural and/or regenerated cellulose fibers (Para. 45), and wherein the tubular body is arranged to be compressible into a compacted storage state (Fig. 11, Para. 43 compressed state), and to be expandable into an expanded, tubular use state (Fig. 1, tubular expanded state).  Regarding the limitation, “for a urinary catheter”, the claim body defines a structurally complete invention, and this limitation merely states an intended use for the invention, and is therefore not considered to be a claimed limitation.
In regards to claim 2, Bester discloses an extension tube wherein the tubular body is arranged to be compressible into a generally flat storage state (Fig. 11 shows the tubular body in a generally flat storage state and coiled).
In regards to claim 23, Bester discloses an extension tube assembly (Fig. 11), comprising: 5an extension tube in accordance with claim 1 (see rejection as applied to claim 1), wherein the extension tube (10) is arranged in a compacted state in a roll (Fig. 11, ele 28); and an extension tube dispenser for housing said roll (Fig. 11 ele. 30), and comprising a cutter for severing a length of dispensed extension tube from said roll (Fig. 11, Para 43).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5, 8-10, 12-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0243532 to Willard et al. (hereinafter “Willard”) in view of U.S. Patent Publication 2009/0299261 to Bognar et al. (hereinafter “Bognar”).
In regards to claim 1, Willard discloses an extension tube (300), comprising a tubular body with an inlet opening (304), an outlet opening (302) and an internal lumen (308) extending between said inlet opening and said outlet opening (Fig 3a), said tubular body comprising at least a first layer (310), and wherein the tubular body is arranged to be compressible into a compacted storage state (Fig. 3a), and to be expandable into an expanded, tubular use state (Fig. 3B).
Willard does not disclose the first layer to include natural and/or regenerated cellulose fibers.
However, Bognar teaches of a catheter (10) having a body (20) made of viscose polymers (Para. 22) which is a type of regenerated cellulose fibers showing that viscose or regenerated cellulose fibers are suitable materials for an extension tube and that there would be a reasonable expectation of success when using said materials. 
Willard and Bognar are considered to be analogous to the claimed invention as both are in the same field of medical catheters. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the extension tube of Willard to include regenerated cellulose such as viscose as taught by Bognar. Using viscose polymers as the material of choice for the tubular body would have been “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

In regards to claim 3, Willard does not disclose an extension tube wherein said first layer includes at least 40 wt% of natural and/or regenerated cellulose fibers.
However, Bognar teaches of a catheter (10) having a body (20) made of a selection of materials including viscose polymers (Para. 22) which is a type of regenerated cellulose fibers. 
Bognar teaches the use of one or more of these materials but is silent in regards to the weight % however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the body of the device of Willard to have a 40 wt% of regenerated cellulose fibers since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Willard would not operate differently with the claimed wt% composition. Further applicant places no criticality on the range claimed, indicating simply that the composition “preferably” be within the claimed ranges (Spec Para. 17).

In regards to claim 4, Willard does not disclose an extension tube wherein said first layer includes at least 70 wt% of natural and/or regenerated cellulose fibers.
However, Bognar teaches of a catheter (10) having a body (20) made of a selection of materials including viscose polymers (Para. 22) which is a type of regenerated cellulose fibers. 
Bognar teaches the use of one or more of these materials but is silent in regards to the weight % however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the body of the device of Willard to have a 70 wt% of regenerated cellulose fibers since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Willard would not operate differently with the claimed wt% composition. Further applicant places no criticality on the range claimed, indicating simply that the composition “preferably” be within the claimed ranges (Spec Para. 17).

In regards to claim 5, Willard does not disclose an extension tube wherein said first layer includes at least 90 wt% of natural and/or regenerated cellulose fibers.
However, Bognar teaches of a catheter (10) having a body (20) made of a selection of materials including viscose polymers (Para. 22) which is a type of regenerated cellulose fibers. 
Bognar teaches the use of one or more of these materials but is silent in regards to the weight % however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the body of the device of Willard to have a 100 wt% of regenerated cellulose fibers since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Willard would not operate differently with the claimed wt% composition. Further applicant places no criticality on the range claimed, indicating simply that the composition “preferably” be within the claimed ranges (Spec Para. 17).


In regards to claim 8, Willard does not disclose an extension tube wherein said first layer comprises regenerated cellulose fibers.
However, Bognar teaches of a first layer comprising viscose polymers (Para. 22) which is a type of regenerated cellulose fibers.

In regards to claim 9, Willard does not disclose an extension tube wherein the regenerated cellulose fibers are viscose.
However, Bognar teaches of a first layer comprising viscose polymers (Para. 22) which is a type of regenerated cellulose fibers.

In regards to claim 10, Willard discloses an extension tube wherein the tubular body is formed by the first layer as a single layer (Fig. 3a, 3b).

In regards to claim 12, Willard discloses an extension tube wherein the tubular body has a plurality of longitudinally extending fold lines, extending along the axial direction of the tubular body (Fig 3a, ele. 312).

In regards to claim 13, Willard discloses an extension tube wherein the tubular body wherein at least two of the plurality of longitudinally extending fold lines are arranged oppositely to each other, separated by the same circumferential distance along the tubular body in both directions (Fig 3a, edges denoted by cs1 are diametrically opposed from each other Para. 35).

In regards to claim 14, Willard discloses an extension tube wherein the tubular body wherein at least one of the plurality of fold lines is provided with a crease, to form a creased fold line (Fig 3a, ele. 312; Para. 36 structure is heat set to contain the creases 312).

In regards to claim 15, Willard discloses an extension tube wherein the tubular body wherein the tubular body, in the erected use state, has a polygonal cross-section (Fig. 3B shows a hexadecagonal cross section; Fig 4B, Para. 42 Octogonal cross section).

In regards to claim 16, Willard does not explicitly disclose an extension tube wherein the tubular body when in the erected use state, has a quadrilateral cross-section, Willard discloses that the cross section of 300 may be modified. (Para. 39). Further,Willard discloses an extension tube wherein the “body 305 may include multiple segments 310 and that the term ‘star-shaped configuration’ may refer to any configuration having three or more outer vertices)” (Para. 40). While Willard does not explicitly teach a quadrilateral cross section, it teaches that there can be a varying number of segments or vertices which would change the cross-sectional shape. Because the problem or need to modify the cross-sectional shape based on instrument used with the extension tube (Para. 44), one of ordinary skill in the art prior to the effective filing date of the claimed invention would have found it obvious to try and pursue the known, finite numbers of solutions of having four outer vertices (resulting in a substantially square, quadrilateral, and parallelogram cross section), and having more than four vertices (resulting in hexagonal or larger cross section) with reasonable expectation of success. Further, the instant application does not specify criticality of the claimed shapes as the spec discloses “The tubular body, when in an erected use state, may have a polygonal cross-section” (Para. 52), has a quadrilateral cross-section “in one embodiment” and providing multiple embodiments of varying shapes (Fig. 3 hexagonal, Fig. 4 octagonal; Para. 101, 102), and “preferably” a cross-section formed as a parallelogram (Para. 52).

In regards to claim 17, Willard does not explicitly disclose an extension tube wherein the tubular body when in the erected use state, has a parallelogram cross-section, Willard discloses that the cross section of 300 may be modified (Para. 39). Refer to the rejection of claim 16.

In regards to claim 18, Willard does not explicitly disclose an extension tube wherein the tubular body wherein the tubular body has a length in the range of 30-70 cm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Willard to have a length in the range of 30-70 cm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Willard would not operate differently with the claimed length. Further applicant places no criticality on the range claimed, indicating simply that the length “may” be within the claimed ranges (Spec Para. 57).

In regards to claim 19, Willard does not explicitly disclose an extension tube wherein the tubular body wherein the tubular body has a length in the range of 40-60 cm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Willard to have a length in the range of 40-60 cm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Willard would not operate differently with the claimed length. Further applicant places no criticality on the range claimed, indicating simply that the length “may” be within the claimed ranges (Spec Para. 57).

In regards to claim 21, Willard does not explicitly disclose an extension tube wherein the tubular body, in an erected state, has a maximum cross-sectional extension in the range of 0.5-3 cm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Willard to have cross sectional extension in the range of 0.5-3 cm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Willard would not operate differently with the claimed cross sectional extension. Further applicant places no criticality on the range claimed, indicating simply that the length “may” be within the claimed ranges (Spec Para. 60).

In regards to claim 22, Willard does not explicitly disclose an extension tube wherein the tubular body, in an erected state, has a maximum cross-sectional extension in the range of 1-2.5 cm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Willard to have cross sectional extension in the range of 1-2.5 cm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Willard would not operate differently with the claimed cross sectional extension. Further applicant places no criticality on the range claimed, indicating simply that the length “may” be within the claimed ranges (Spec Para. 60).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0243532 to Willard et al. (hereinafter “Willard”) in view of U.S. Patent Publication 2009/0299261 to Bognar et al. (hereinafter “Bognar”) as applied to claim 1 above, and further in view of U.S. Patent Publication 2018/0207323 to Chen et al. (hereinafter “Chen”).
In regards to claim 6, the combination of Willard and Bognar do not teach of an extension tube wherein a first layer is made primarily of natural cellulose fibers.
However, Chen discloses an extension tube (100) made of transport medium (14) formed from the group consisting of cotton, flax, and hemp all of which are natural cellulose fibers.
Willard, Bognar, and Chen are considered to be analogous to the claimed invention as all references are in the same field of medical catheters. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the material of the first layer of the combination of Willard and Bognar with natural cellulose fibers such as cotton, flax, or hemp as taught by Chen in order to provide antibacterial, anti-thrombosis, anti-stenosis, and antifungal properties to improve healing and prevent catheter dysfunction (Para. 50).

In regards to claim 7, the combination of Willard and Bognar do not teach of an extension tube wherein a first layer is made of paper. 
However, Chen discloses an extension tube (100) made of transport medium (14) formed from the group consisting of cotton, flax, and hemp all of which are natural cellulose fibers. Because paper is a manufactured sheet of cellulose fibers, the combination of Willard, Bognar, and Chen as applied to claim 6 would be considered to be made of paper.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0243532 to Willard et al. (hereinafter “Willard”) in view of U.S. Patent Publication 2009/0299261 to Bognar et al. (hereinafter “Bognar”) as applied to claim 1 above, and further in view of U.S. Patent Publication 2020/0023170 to Halstead et al. (hereinafter “Halstead”).
In regards to claim 11, the combination of Willard and Bognar do not teach of an extension tube wherein the tubular body comprises at least one additional layer, said additional layer forming a laminated construction with said first layer.
However, Halstead teaches an extension tube (4) wherein the tubular body comprises at least one additional layer, said additional layer forming a laminated construction with said first layer (Para 119 catheter may be a laminate with two layers).
Willard, Bognar, and Halstead are considered to be analogous to the claimed invention as all references are in the same field of medical catheters. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the material of the first layer of the combination of Willard and Bognar with an additional layer laminated to the first layer as taught by Halstead in order to allow kink resistance and strength to withstand high pressure injection (Para. 119).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0243532 to Willard et al. (hereinafter “Willard”) in view of U.S. Patent Publication 2009/0299261 to Bognar et al. (hereinafter “Bognar”) as applied to claim 1 above, and further in view of WIPO Publication 2006/065909 to Hardin et al. (hereinafter “Hardin”).
In regards to claim 20, the combination of Willard and Bognar does not teach an extension tube wherein the extension tube is provided with markings indicating a length along the longitudinal, axial direction of the extension tube.
However, Hardin teaches of an extension tube wherein the extension tube (10) is provided with markings (74) indicating a length along the longitudinal, axial direction of the extension tube (see Fig. 4, Para. 7).
Willard, Bognar, and Hardin are considered to be analogous to the claimed invention as all references are in the same field of medical catheters. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the extension tube of the combination of Willard and Bognar to have markings indicating a length along the longitudinal axial direction of the extension tube as taught by Hardin in order to determine incremental advancement of the tube (Para. 7).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY KIM whose telephone number is (571)272-6369. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571)-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROY KIM/               Examiner, Art Unit 3781                                                                                                                                                                                         
/NICHOLAS J. WEISS/               Supervisory Patent Examiner, Art Unit 3781